     Case 3:18-cr-00356-S Document 58 Filed 07/26/19               Page 1 of 9 PageID 257


                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


UNITED STATES OF AMERICA                         ║
                                                 ║
v.                                               ║ CRIMINAL NO. 3-18-CR-356-S
                                                 ║
THOMAS D. SELGAS (1)                             ║
MICHELLE L. SELGAS (2)                           ║
JOHN O. GREEN (3)                                ║


        RESPONSE IN OPPOSITION TO DEFENDANTS’ MOTION TO PRECLUDE

       The United States of America, by and through undersigned counsel, submits this

Response in Opposition to the Defendants’ Motion to Preclude. (Doc. 51). Because the extrinsic

evidence is relevant to Defendant Green’s intent and knowledge with respect to the charged

conspiracy, the Court should deny the Defendants’ motion.

                                           Background

       On July 18, 2018, a federal grand jury returned an indictment against Thomas Selgas,

Michelle Selgas and John Green (collectively, the “Defendants”) charging them with one count

of violating 18 U.S.C. § 371, Conspiracy to Defraud the Government. Additionally, Thomas

Selgas and Michelle Selgas were charged with two counts of violating 26 U.S.C. § 7201,

Evasion of the Payment of Tax. (Doc. 1). As set forth in the indictment, the defendants Thomas

and Michelle Selgas owed taxes to the Internal Revenue Service (“IRS”), stemming in part from

a large settlement in a patent infringement lawsuit in 2005. Instead of paying taxes on their

income, Thomas Selgas and Michelle Selgas, with the help of an attorney, John Green, attempted

to hide their money from the IRS using, among other things, gold coins and Green’s Interest

Only Lawyer’s Trust Accounts (“IOLTA”) to pay the Selgases’ personal expenses.



                                                 1
    Case 3:18-cr-00356-S Document 58 Filed 07/26/19                 Page 2 of 9 PageID 258


                                      Elements of Conspiracy

       To establish a violation under § 371, the government must prove beyond a reasonable

doubt three elements: (1) that the defendant and at least one other person made an agreement to

defraud the government or one of its agencies; (2) that the defendant knew that the purpose of

the agreement was to defraud the government and joined it willfully, that is with the intent to

defraud; and (3) that one of the conspirators during the existence of the conspiracy knowingly

committed at least one of the overt acts described in the indictment, in order to accomplish some

object or purpose of the conspiracy. See 5th Circuit Pattern Jury Instructions (2015), § 371. The

word “defraud” is not limited to its ordinary meaning of cheating the government out of money

or property; it also includes impairing, obstructing, defeating, or interfering with the lawful

function of the government or one of its agencies by dishonest means. Id.; see also United States

v. Clark, 139 F.3d 485, 488-89 (5th Cir. 1989).

                                   Notice of Prior-Act Evidence

       Pursuant to Fed. R. Crim. P. 404(b), the government provided notice to the Defendants of

its intent to offer at trial evidence of Defendant Green’s other crimes, wrongs, or acts, as follows:

       (1) Evidence of the Defendant Green’s filing history, or lack thereof, with the IRS; and

       (2) Evidence that Defendant Green used his IOLTA to hide other clients’ income and

           assets from the IRS.

       The government now supplements its Notice. The government intends to offer, in its

case-in-chief, evidence that John Green has not voluntarily filed a personal income tax return

since at least 2000. For the tax years 2000, 2001 and 2003, because Green did not file a tax

return, the IRS prepared substitute for returns for Green and assessed federal income tax




                                                  2
      Case 3:18-cr-00356-S Document 58 Filed 07/26/19                Page 3 of 9 PageID 259


liabilities for those years. Green did not pay the tax due nor did he file tax returns since those

assessments.

          At this time, the government does not intend to introduce evidence in its case-in-chief of

Green’s other clients.1 However, if Green testifies, the government does intend to ask Green

about his use of the IOLTAs for other clients. Review of Green’s bank records reveals that at

least one other client is depositing large sums into his IOLTAs for payment of his personal

expenses. That client has amassed large federal tax debts, which remain unpaid.

          To the extent that this evidence is viewed as 404(b) evidence, the government contends

that such evidence is relevant, necessary, reliable, and highly probative of Defendant Green’s

intent, lack of mistake, planning, and knowledge of the charged crimes, and its probative value is

not substantially outweighed by any purported unfair prejudice.

                            Overview of Federal Rule of Evidence 404(b)

          Federal Rule of Evidence 404(b) states that evidence of crimes, wrongs, or other acts is

not admissible to prove a person’s character in order to show that on a particular occasion the

person acted in accordance with the character. Fed. R. Evid. 404(b)(1). However, the evidence

may be admissible for another purpose, such as proving motive, opportunity, intent, preparation,

plan, knowledge, identity, absence of mistake, or lack of accident. Fed. R. Evid. 404(b)(2).

          The Fifth Circuit recognizes Rule 404(b) as a rule of inclusion that favors the admission

of relevant extrinsic evidence. See United States v. Shaw, 701 F.2d 367, 386 (5th Cir. 1983)

(internal citations omitted). Accordingly, evidence that is extrinsic to the alleged crimes may be

admitted after being qualified under the two-step test prescribed in United States v. Beechum,

582 F.2d 898, 911 (5th Cir.1978). Under Beechum, “First, it must be determined that the



1
    If the government’s position changes, it will timely notify the court and the defendants.
                                                   3
    Case 3:18-cr-00356-S Document 58 Filed 07/26/19                   Page 4 of 9 PageID 260


extrinsic offense evidence is relevant to an issue other than the defendant's character. Second, the

evidence must possess probative value that is not substantially outweighed by its undue prejudice

and must meet the other requirements of [R]ule 403.” Id., (quoted in United States v. Nguyen,

504 F.3d 561, 574 (5th Cir. 2007)). The court should consider several factors when weighing the

evidence under Rule 403: “(1) the government’s need for the extrinsic evidence, (2) the

similarity between the extrinsic and charged offenses, (3) the amount of time separating the two

offenses, and (4) the court’s limiting instructions.” United States v. Smith, 804 F.3d 724, 736 (5th

Cir. 2015) (quoting United States v. Kinchen, 729 F.3d 466, 473 (5th Cir. 2013)). In addition, the

court considers the overall prejudicial effect of the extrinsic evidence. See Beechum, 582 F.2d at

917.

                                               Analysis

        I.      The Evidence is Relevant to an Issue Other than Character

                The first prong, relevance, requires that the evidence must be relevant to an issue,

such as an element of an offense, and must not be offered to establish the general character of the

defendant. Id., at 911. “The standards [under the first step] are established by Rule 401, which

deems evidence relevant when it has ‘any tendency to make the existence of any fact that is of

consequence to the determination of the action more probable or less probable than it would be

without the evidence.’ ” Id. (quoting Fed. R. Evid. 401).

        Here, the government must prove that the Defendants joined the conspiracy with the

intent to defraud the government. The Fifth Circuit has found that the first prong in Beechum is

satisfied when the defendant puts his or her intent at issue by pleading not guilty in a conspiracy

case. United States v. Cockrell, 587 F.3d 674, 679 (5th Cir. 2009). “The mere entry of a not

guilty plea in a conspiracy case raises the issue of intent sufficiently to justify the admissibility of



                                                   4
    Case 3:18-cr-00356-S Document 58 Filed 07/26/19                 Page 5 of 9 PageID 261


extrinsic evidence. In other words, where the prior offense involved the same intent required to

prove the charged offense, the prior offense is relevant and we are required only to consider

whether the requirements of Rule 403 are met under Beechum’s second prong.” Id. (internal

citations omitted).

        Where both the offense charged and the extrinsic offense bear on the same state of mind,

intent, or mode of operation, the relevancy prong of the two-prong Beechum test is satisfied. See,

e.g., United States v. Dunbar, 614 F.2d 39 (5th Cir. 1980). Such “relevancy of the extrinsic

offense derives from the defendant’s indulging himself in the same state of mind in the

perpetration of both the extrinsic and charged offenses.” Beechum, 582 F.2d at 911. When

admitting such evidence to show knowledge, “[t]he extrinsic offense need merely be of such a

nature that its commission involved the same knowledge required for the offense charged.” Id.,

n.15.

        Here, Defendant Green’s filing history with the IRS is relevant to Defendant’s intent in

the charged conspiracy. Defendant Green’s tax history shows his attitude about the IRS and the

payment of taxes. Courts frequently allow the use of such evidence to show a defendant’s

negative attitude toward payment of taxes, and an intent to defraud the IRS.

        For example, in United States v. Heard, 709 F.3d 413, 430 (5th Cir. 2013), a case

involving conspiracy to defraud the United States of corporate employment tax revenue, the Fifth

Circuit upheld the district court's admission into evidence of the defendant's fraudulent personal

bankruptcy petition (which conduct had not been separately charged as a crime). In Heard, the

defendant falsely understated his income and assets on the petition in an attempt to discharge his

personal tax liabilities to the IRS. Id. The Fifth Circuit found that defendant’s bankruptcy fraud

was properly admitted into evidence at trial to show intent, which was directly in issue because



                                                 5
    Case 3:18-cr-00356-S Document 58 Filed 07/26/19                    Page 6 of 9 PageID 262


he pleaded not guilty. Id. The court reasoned that it was more likely that the defendant intended

to further the charged objective of employment tax fraud while he was simultaneously

defrauding the United States of income tax revenue by filing a fraudulent bankruptcy petition. Id.

The court specifically rejected the argument that the probative value of such evidence was

“substantially outweighed” by its prejudicial effect under Fed. R. Evid. 403. Id. at 431; see also

United States v. Shows, 307 F. App’x 818, 822 (5th Cir. 2009) (tax returns and IRS notices

relating to uncharged years properly admitted to show willful intent, and probative value of such

records not substantially outweighed by prejudice under Fed. R. Evid. 403).

       Of course, the extrinsic evidence is only relevant if the extrinsic offense was in fact

committed. Contrary to the Defendants’ assertion, the government is not seeking to try

Defendant Green on his failure to file tax returns. However, the government must offer proof

demonstrating that the defendant committed the prior act. The government intends to call at trial

an IRS records custodian, who will testify that he obtained a copy of Defendant Green’s tax

filing history from the IRS computer system that shows that he did not pay taxes for 2000, 2001

or 2003 nor did he voluntarily file tax returns since at least 2000.

       In Huddleston v. United States, 485 U.S. 681, 690 (1988), the Supreme Court made the

following observation:

       The trial court neither weighs credibility nor makes a finding that the Government has
       proved a conditional fact by a preponderance of the evidence. The court simply examines
       all the evidence in the case and decides whether a jury could reasonably find the
       conditional fact…by a preponderance of the evidence.

       Thus, “similar act evidence is relevant only if the jury can reasonably conclude that the

act occurred and that the defendant was the actor.” Id. at 689. Here, the jury can reasonably

conclude that Defendant Green owed federal income taxes, did not pay the tax due and did not

file tax returns for many years.

                                                  6
    Case 3:18-cr-00356-S Document 58 Filed 07/26/19                 Page 7 of 9 PageID 263


       Furthermore, the evidence that Defendant Green provided similar services to other clients

is relevant to show intent, knowledge, plan, motive and lack of mistake. If Defendant Green

testifies, the government expects to cross-examine him on his use of the IOLTAs with other

clients. Review of the bank record and IRS records show that at least one other client deposited

large sums of money into Defendant Green’s IOLTA while at the same time, owing millions of

dollars to the IRS.

       Here, the Defendants have pleaded not guilty to a charge of conspiracy to defraud the

government, and the extrinsic evidence involves the same intent. Accordingly, the first prong of

Beechum is met.

       II.     The Probative Value is Not Substantially Outweighed by the Danger of Unfair
               Prejudice

       As the Fifth Circuit has noted,

               ‘the judge must consider the danger of undue prejudice’ and the ‘test is whether
               the probative value of the evidence is substantially outweighed by its unfair
               prejudice. Id. (emphasis added).’ Rule 403 ‘would seem to require exclusion only
               in those instances where the trial judge believes that there is a genuine risk that
               the emotions of the jury will be excited to irrational behavior, and that this risk is
               disproportionate to the probative value of the offered evidence.’

Cockrell, 587 F.3d at 679 (quoting Beechum, 582 F.2d at 915, n.20).

       In measuring the probative value, the court should look to the similarity between the

extrinsic offense and the charged offense. “[S]imilarity means more than that the extrinsic and

charged offenses have a common characteristic.” Beechum, 582 F.2d at 911. “‘[A] fact is similar

to another only when the common characteristic is the significant one for the purpose of the

inquiry at hand.”’ Id. at 911, citing Stone, The Rule of Exclusion of Similar Fact Evidence:

England, 46 Harv. L. Rev. 954, 955 (1933) (emphasis added). Accordingly,




                                                 7
    Case 3:18-cr-00356-S Document 58 Filed 07/26/19                 Page 8 of 9 PageID 264


       [s]imilarity of the physical elements of the crime need not be established. The extrinsic
       offense need merely be of such a nature that its commission involve the same knowledge
       required for the offense charged.

Id. at 912 n.15. The extrinsic evidence, here, is the same nature of the offense charge. Defendant

Green’s tax filing/paying history is evidence of his attitude toward the payment of taxes and is

evidence of his intent to defraud the IRS in the instant charge. Likewise, Defendant Green’s use

of the IOLTAs in a similar fashion for other clients is clearly probative to the charged offense.

       Moreover, the extrinsic evidence has high probative value when intent is the key issue at

trial. See, e.g., United States v. Rojas, 812 F.3d 382, 405 (5th Cir. 2016); Smith, 804 F.3d at 736;

Beechum, 582 F.2d at 914–15. The prior acts evidence is necessary to help prove Defendant

Green’s intent and to provide context to the conspiracy. As shown above, by proceeding to trial,

the Defendant Green has placed the element of intent squarely at issue. See e.g., United States v.

Juarez, 866 F.3d 622, 627 (5th Cir. 2017).

       The extrinsic evidence here will not inflame the passions of the jury nor will it cause

them to abandon reason by drawing irrational inferences. Rather, the evidence will invite the jury

to consider that if the Defendant Green already committed acts similar to those charged in the

instant case, that he possessed the same motive, intent, preparation, plan, knowledge, identity,

absence of mistake, and lack of accident regarding commission of the instant offense.

                                             Conclusion

       For the reasons stated above, the Government respectfully submits that the Court should

deny the Defendants’ Motion to Preclude.




                                                 8
   Case 3:18-cr-00356-S Document 58 Filed 07/26/19               Page 9 of 9 PageID 265




                                                   Respectfully Submitted,

                                                   ERIN NEALY COX
                                                   UNITED STATES ATTORNEY


                                                   /s/ Mara A. Strier
                                            By:    ROBERT A. KEMINS
                                                   Massachusetts Bar No. 267330
                                                   Trial Attorney
                                                   U.S. Dept. of Justice, Tax Division
                                                   717 N. Harwood, Ste. # 400
                                                   Dallas, TX 75201
                                                   (214) 880-9781
                                                   Robert.A.Kemins@usdoj.gov

                                                   MARA A. STRIER
                                                   Florida Bar No. 644234
                                                   Trial Attorney
                                                   U.S. Dept. of Justice, Tax Division
                                                   150 M Street, NE
                                                   Mail Stop: 1.1505
                                                   Washington, DC 20002
                                                   (202) 514-5886
                                                   Mara.A.Strier@usdoj.gov




                               CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on July 26, 2019, the foregoing document was
filed using ECF, which will notify all counsel of record.

                                            /s/ Mara Strier
                                            Mara Strier
                                            Trial Attorney
                                            Tax Division, United States Department of Justice




                                               9
